Citation Nr: 0727147	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-40 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel



INTRODUCTION

The veteran had active service from April 1950 to January 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied service connection for 
bilateral hearing loss.  

In an April 2002 rating decision, the RO denied service 
connection for bilateral hearing loss.  The RO, noting that 
the veteran's service medical records were unavailable, found 
there was no medical evidence linking his current disability 
to his military service.  The RO issued a notice of the 
decision in April 2002, and that same month the veteran's 
wife submitted a statement disagreeing with the RO's 
decision.  In January 2004, the veteran himself submitted a 
statement disagreeing with the RO's decision, which the RO 
considered to be a new claim.  In January 2004, the RO sent 
the veteran a letter indicating that the appeal period for 
the April 2002 rating decision was final and that he would 
need to submit new and material evidence in order for the RO 
to reconsider his claim.  

However, in February 2004, the veteran's service medical 
records were obtained.  The RO considered these records to be 
new and material evidence, reopened the claim and denied it 
on the merits.  As the new and material evidence was service 
medical records, the Board also finds that the claim must be 
adjudicated on a de novo basis.  See 38 C.F.R. § 3.156(c) 
(2006).  The veteran timely filed a Notice of Disagreement 
(NOD) in July 2004.  Subsequently, in September 2004, the RO 
provided a Statement of the Case (SOC), and the veteran 
timely filed a substantive appeal.  The RO issued a 
Supplemental Statement of the Case (SSOC) in January 2005.  

The veteran did not request a hearing on this matter. 

The Board notes that in an October 2004 statement, the 
veteran contended that he has suffered from tinnitus since 
returning from service.  A claim for service connection for 
tinnitus has not yet been adjudicated by the RO.  
Accordingly, this matter is referred back to the RO for 
appropriate action.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide, no prejudice to the veteran resulted.

2.  The service medical records (SMRs) do not reflect any 
complaint or objective  finding of hearing loss.

3.  The only post-service medical evidence of hearing loss is 
dated nearly 50 years after service.

4.  The veteran currently has a hearing loss disability; 
however, the preponderance of the competent medical evidence 
of record is against a causal link between his current 
hearing loss and his active service or any incident thereof, 
to include acoustic trauma.   


CONCLUSION OF LAW

Hearing loss was not incurred or aggravated during active 
service, nor may sensori-neural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2006);  38 C.F.R. §§ 
3.102, 3.159, 3.307, 3.309, 3.385 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (outlining VCAA notice requirements); 
Beverly v. Nicholson, 19 Vet. App. 394 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The February 2002 letter from the RO satisfies most of these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof of: (a) an injury 
in military service or disease that began in or was made 
worse during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
letter clearly disclosed VA's duty to obtain certain evidence 
for the veteran, such as medical records, employment records 
and records held by any Federal agency, provided the veteran 
gave consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim.  It also asked the veteran to provide 
VA with any other supporting evidence or information in his 
possession.  The Board thus finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

According to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), proper VCAA notice must "precede an initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  Here, the February 2002 VCAA 
notice was furnished to the veteran and his representative 
prior to the June 2004 RO decision that is the subject of 
this appeal.  
 
The RO did not provide notice of the Dingess requirements to 
the appellant.  The Board is cognizant of recent Federal 
Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007), the Federal Circuit held that any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the earlier 
holding of the Veterans Court in Sanders that an appellant 
before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  See also Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

The Board finds that the presumption of prejudice raised by 
the failure to provide notice of the Dingess requirements is 
rebutted.  As will be explained below in greater detail, the 
preponderance of the evidence is against the veteran's claim; 
thus, any question as to the appropriate disability rating or 
effective date to be assigned is moot.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in  
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005),  
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007).  

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive June 2003 and August 2004 audiological examinations, 
which were thorough in nature and included an opinion 
addressing the nexus question at hand.  These examinations 
and the other relevant medical evidence of record are 
adequate for the purposes of deciding this claim.  The Board 
finds that the medical evidence of record is sufficient to 
resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law & Regulations

a.  Service Connection 

Generally, "[f]or service connection to be awarded, there 
must be (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of an in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006) (emphasis added); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225  
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability").  

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

In addition, pursuant to 38 C.F.R. §§ 3.307 and 3.309, where 
a veteran served 90 days or more after December 31, 1946, as 
here, and an organic disease of the nervous system (to 
include sensorineural hearing loss) becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated by service, despite the lack of 
evidence of such a disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

b. Hearing Disability 

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered to be a disability when:  
(1) the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or 
(2) the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 
decibels or greater; or (3) speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

c. Standard of Proof 

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36  
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).   

III. Analysis

a.  Factual Background 

The veteran contends that while serving as a boatswain mate 
in the Navy, he was exposed to loud noise from weaponry fire 
that caused bilateral hearing loss.  He asserts that he 
returned from service with left ear hearing loss.  He further 
contends that while serving on the U.S.S. Toledo he was 
"called to help in the general quarters in the 5" gun mount 
in combat" and that he was not provided with any hearing 
protection during that time.  His service records confirm 
that he served aboard the U.S.S. Toledo.  He received the 
Korean Service Medal and the National Defense Medal.  

The veteran also contends that his hearing loss has gradually 
worsened over time and that he was not exposed to loud noise 
during his post-service employment as a truck driver and at a 
uranium mill.  He points out that he wore hearing protection 
during his post-service employment as a construction worker.  
The veteran further asserts that a whispered voice hearing 
test is "not sufficient to conclude that I had no hearing 
loss."

Service medical records reflect that the veteran received a 
normal clinical evaluation of the ears in his April 1950 pre-
induction examination.  He also had normal hearing with a 
score of 15/15, although the records do not indicate whether 
it was whispered as opposed to spoken voice.  In any event, 
15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992).  
The veteran underwent no audiometric testing at this time, 
however.  

The veteran again received a normal clinical evaluation of 
the ears in his January 1954 Report of Medical Examination 
for Separation.  He also had normal hearing at this time with 
a score of 15/15 (whispered voice).  However, the veteran 
underwent no audiometric testing at this time.  

VA outpatient treatment records from December 1997 to October 
2000 show that the veteran did not report any complaints of 
or seek treatment for hearing loss. 
  
In June 2003, the veteran received a VA audiological 
examination.  The veteran complained of "decreased hearing 
and constant tinnitus."  The examiner noted that then 
veteran gave a history of noise exposure "in and out of the 
military".  The report does not contain the audiogram 
scores.  The diagnosis was moderate to profound sensorineural 
hearing loss across all frequencies, bilaterally with 
moderately reduced word recognition abilities AD and severely 
reduced AS.  The examiner added that "hearing loss is 
consistent with patient's reports of acoustic trauma".  The 
report does not indicate whether the claims file was 
available for review.  

In August 2004, the veteran submitted to a VA audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
45
55
75
LEFT
35
30
55
80
75

Speech audiometry revealed speech recognition ability of 84% 
in the right ear and 68% in the left ear.  The audiologist 
determined that "[t]his pattern of hearing loss is 
sufficient to limit communicative ability in virtually all 
conditions.  The loss indicates sufficient cochlear damage to 
serve as a basis for tinnitus.  The loss warrants binaural 
hearing aid use."  The examiner stated that he reviewed the 
claims file "without seeing actual test results from the 
veteran's military service."  However, he noted that VA form 
21-2507 showed that service medical records were negative for 
hearing loss.  The examiner acknowledged the veteran's 
history of noise exposure in service and his post-service 
construction and uranium mill employment.  He also noted that 
the veteran reported no recreational noise exposure.  The 
examiner opined that "the veteran's 50 year occupational 
noise exposure in construction, truck driving, and uranium 
mill work more likely is the source of his current hearing 
loss, and any associated tinnitus."

b. Discussion 

The veteran reports that he has had bilateral hearing loss 
since service.  He is competent to report symptoms which come 
to him through his senses.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  As a layperson, however, the veteran is not 
competent to provide a medical diagnosis of a hearing loss 
disability as defined by the applicable VA regulation, 
38 C.F.R. § 3.385, nor is he competent to provide a nexus 
opinion.  See Bostain v. West , 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  The 
Board does not dispute that the veteran was exposed to loud 
weapons fire while on active duty.  However, the service 
medical records lack any finding, treatment, or diagnosis of 
hearing loss.  The veteran's pre-induction and separation 
examinations reflect a normal clinical assessment of the ears 
and contain a normal score of 15/15.  Although the medical 
evidence establishes a current diagnosis of bilateral hearing 
loss, such was first diagnosed decades post-service.  
Following a June 2003 examination, the clinician reported 
that the veteran had bilateral hearing loss consistent with 
his history of acoustic trauma without specifying whether it 
was due to in-service or post-service noise exposure.  Under 
such circumstances, the Board finds that the opinion is to 
the effect that the veteran's hearing loss is due, in part, 
to the excessive noise he was exposed to during service.  
While the opinion supports the contended causal relationship, 
its probative value is diminished by the absence of any 
indication of a review of the relevant evidence in the claims 
file.  It is also pertinent to note that the examiner did not 
report any specific audiological examination findings.  

The examiner who conducted the August 2004 examination, on 
the other hand,  reviewed the complete record, noted the 
veteran's normal hearing at separation, and opined that the 
veteran's post-service occupational noise exposure is more 
likely the source of his bilateral hearing loss disability.  
The examination report also includes the results of a 
thorough audiuological examination.  

The Court of Appeals for Veterans Claims (Court) has held 
that the Board must determine how much weight is to be 
attached to each medical opinion of record.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed 
on one medical professional's opinion over another, depending 
on factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

In light of the above, the Board must carefully weigh the 
competent medical evidence before coming to its conclusion.  
In so doing, the Board finds that the August 2004 opinion 
from a VA clinician is more probative than the June 2003 VA 
opinion because, unlike the June 2003 opinion, the most 
recent opinion was based upon a thorough review of the 
relevant evidence in the claims file and the examiner 
specifically cited to the medical record in support of the 
opinion.   

Furthermore, the first medical evidence of hearing loss and 
tinnitus appeared on examination in 2003, nearly 50 years 
following the veteran's separation from service.  To the 
extent that the veteran is now contending that he had 
problems with hearing continually after service, his 
contentions are outweighed by the negative post-service 
medical evidence.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom.  Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].  Here, the lack of any 
documented treatment for the veteran's hearing loss for 
nearly 50 years after his separation from active service, 
despite complaints of continuing symptomatology, 
preponderates against a finding that he had this condition 
during service.  

IV. Conclusion  

For the reasons stated above, the Board finds that service 
connection is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the  
claimant"); Gilbert, 1 Vet. App. at 56.   


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


